DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This Office Action is in response to the Applicant’s Amendment filed September 9, 2020.  Claims 1-12 and 23-30 are pending and under examination in this case.  Claims 1-2, 4-12, and 24-26 are currently amended.
Response to Arguments
Applicant’s arguments, see REMARKS/ARGUMENTS, filed September 9, 2020, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections of claims 1-12 and 23-30, as currently amended, have been fully considered and are persuasive.  The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections of claims 1-12 and 23-30, as currently amended, have been withdrawn. 
Applicant's additional arguments filed September 9, 2020, have been fully considered but they are not persuasive. 
Applicant argues, regarding the claims, as currently amended, that the claims recite statutory subject matter.
Examiner respectfully disagrees.
The use of additional elements in this case does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claims are not patent eligible.
Applicant argues, regarding claims 7, as currently amended, that Arthur is not sufficient in terms of art.
Examiner respectfully disagrees.
What the code is “executable . . .  to implement” (e.g., “receiving”, “launching”, “providing,” “receiving,” “conducting,”) recites the intended use of the processor, and therefore does not serve to distinguish from the prior art. MPEP 2103 I C
Applicant argues, regarding claims 1 and 7, as currently amended, that nothing in the cited references teaches, discloses or suggests receiving, at a mobile communication device and from a user, a selection of an application authentication element to be associated with an application operating on the mobile communication device, the selected application authentication element validating an authenticity of the application to the user; launching, by the mobile communication device, the application; providing, by the mobile communication device, an application authentication request; obtaining, by the mobile communication device, the selected application authentication element; providing, by the mobile communication device, the selected application authentication element; receiving, by the mobile communication device, from the user, confirmation of the application authentication element.
Examiner respectfully disagrees.
Slavin does not teach launching, by the mobile communication device, the application; providing, by the mobile communication device, an application authentication request; obtaining, by the mobile communication device, the selected application authentication element; providing, by the mobile communication device, the selected application authentication element.
Arthur discloses launching, by the mobile communication device, the application (par 100-105): 
providing, by the mobile communication device, an application authentication request: (par 100-105)
It would be obvious to one of ordinary skill in the art to combine Arthur and Slavin in order to obtain greater security in digital transactions management.
Slavin and Arthur do not teach receiving, by the mobile communication device, from the user, confirmation of the application authentication element; and receiving, by the mobile communication device and from the user, a user authentication token.
Labrou teaches receiving, by the mobile communication device, from the user, confirmation of the application authentication element: (abs, par 11-12, 51)
receiving, by the mobile communication device and from the user, a user authentication token. (abs, par 11-12, 51)
It would be obvious to one of ordinary skill in the art to combine Arthur and Slavin with Labrou in order to obtain greater security in digital transactions management.
Applicant’s further arguments with respect to claims 1 and 7, as currently amended,20070289005 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claims 1-12 and 23-30–
Claims 1-12 and 23-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claims 1-12 and 23-30 –
Claims 1-12 and 23-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-6 and 23-30 are directed to a method. Claims 7-12 are directed to a device.  Therefore, these claims fall within the four statutory categories of invention. 
The claims recite transaction authentication, which is an abstract idea. Specifically, the claims recite providing an application authentication element, receiving a token, and conducting a transaction, which is grouped within the “certain methods of organizing human activity”, (i.e., commercial or legal interactions, given that the application refers to transaction systems), grouping of abstract ideas, in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as a an antenna, a processor, a storage medium coupled to the processor, and a mobile communication device,  merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the antenna, processor, storage medium coupled to the processor, and mobile communication device perform the steps or functions of providing an application authentication element, receiving a token, and conducting a transaction.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 
The dependent claims 2-6, 8-12, and 23-30 do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 23-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 7 –
Claims 1 and 7 each recite the limitation “the selected application authentication element validating an authenticity of the application to the user,”. The specification does not disclose the
steps or algorithm for performing the acts of “validating an authenticity” MPEP 2161.01
Claims 2-6, 8-12 and 23-30 are similarly rejected as each depends from claim 1 or claim 7.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Arthur et al (US 2008/0208762).
Arthur teaches a mobile device (par 11, 84), comprising an antenna (par 83-84), a processor (par 82-83) and a nontransitory computer-readable storage medium (par 58, 63) coupled to the processor. (par 58-63) 
What the code is “executable . . .  to implement” (e.g., “providing,” “receiving,” “conducting,”) recites the intended use of the processor, and therefore does not serve to distinguish from the prior art. MPEP 2103 I C
Therefore, Arthur is sufficient in terms of prior art.
What the computers are intended to do, in this case “providing,” “receiving,” “conducting” constitutes intended use.  As computers are programmable, the recited actions are inherent to these computers (see MPEP 2103 I C, 2114 IV, How Computers Work 7th Ed, page 4, last para “What makes your PC such a miraculous device is that each time you turn it on, it is a tabula rasa, capable of doing anything your creativity-or, more usually, the creativity of professional programmers-can imagine for it to do. It is a calculating machine, an artist's canvas, a magical typewriter, an unerring accountant, and a host of other tools. To transform it from one persona to another merely requires setting some of the 
Claims 8-12 are rejected under the same criteria as each depends from claim 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4-8, and 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slavin et al (US 2009/0156180) in view of Kumar et al (US 2007/0289005), Arthur et al (US 2008/0208762) and further in view of Labrou et al (US 2006/0206709).
Regarding claims 1 and 7 –
Slavin teaches receiving, at a mobile communication device and from a user, a selection of an application authentication element to be associated with an application operating on the mobile communication device (par 51-52). 
Slavin does not specifically teach the selected application authentication element validating an authenticity of the application to the user.
Kumar teaches the selected application authentication element validating an authenticity of the application to the user. (par 32).
Slavin does specifically teach obtaining, by the mobile communication device, the selected application authentication element, providing, by the mobile communication device, the selected application authentication element, responsive to receiving the confirmation of the application authentication element and receiving the user authentication token, conducting a transaction using the application on the mobile communication device. 
Kumar teaches obtaining, by the mobile communication device, the selected application authentication element (par 52) and providing, by the mobile communication device, the selected application authentication element; (par 52) responsive to receiving the confirmation of the application authentication element and receiving the user authentication token, conducting a transaction using the application on the mobile communication device. (par 60-61)
It would be obvious to one of ordinary skill in the art to combine Arthur and Kumar in order to obtain greater security in digital transactions management.
Slavin does not teach launching, by the mobile communication device, the application; providing, by the mobile communication device, an application authentication request.
Arthur discloses launching, by the mobile communication device, the application (par 104-105): 
providing, by the mobile communication device, an application authentication request; (par 100-105)
It would be obvious to one of ordinary skill in the art to combine Arthur, Kumar, and Slavin in order to obtain greater security in digital transactions management.
Slavin and Arthur do not teach receiving, by the mobile communication device, from the user, confirmation of the application authentication element; and receiving, by the mobile communication device and from the user, a user authentication token.
Labrou teaches receiving, by the mobile communication device, from the user, confirmation of the application authentication element: (abs, par 11-12, 51)

It would be obvious to one of ordinary skill in the art to combine Arthur, Kumar, and Slavin with Labrou in order to obtain greater security in digital transactions management.
Regarding claims 2 and 8 –
Labrou teaches that after receiving the user authentication token, the method further comprises:
generating, by the mobile communication device, a secret token that is derived from the user authentication token, and transmitting the secret token to a server computer in the transaction. (par 51, 86)
Arthur teaches that providing the selected application authentication element comprises displaying the selected application authentication element. (par 122).
Regarding claims 4 and 10 –
Arthur discloses that the application authentication element further comprises transaction data associated with the transaction conducted by the mobile communication device. (par 74).
Regarding claims 5 and 11 –
Arthur teaches transmitting a request to a server computer to obtain the application authentication element. (par 100-105)
Regarding claim 6 and 12 –
Slavin teaches retrieving the application authentication element from a secure memory in the mobile communication device. (par 51-52)
Claims 3 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slavin et al (US 2009/0156180) in view of Kumar et al (US 2007/0189005), Arthur et al (US 2008/0208762), and Labrou et al (US 2006/0206709) and further in view of Boillot (US 2008/0111710).
Slavin, Kumar, Arthur, and Labrou teach as above.
Regarding claims 3 and 9 –
Boillot teaches that the user authentication token is in the form of a swipe. (par 59).
It would be obvious to one of ordinary skill in the art to combine Slavin, Kumar, and Arthur, with Labrou and Boillot in order to obtain greater security in digital transactions management.
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slavin et al (US 2009/0156180) in view of Kumar et al (US 2007/0189005), Arthur et al (US 2008/0208762), and Labrou et al (US 2006/0206709) and further in view of Nguyen et al (US 2003/0162591).
Slavin, Kumar, Arthur, and Labrou teaches as above.
Regarding claim 23 –
Nguyen discloses prompting, by the mobile communication device, the user to select a type of user authentication. (par 35, 42).
It would be obvious to one of ordinary skill in the art to combine Slavin, Kumar and Arthur, with Labrou and Nguyen in order to obtain greater security in digital transactions management.
Claims 24-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slavin et al (US 2009/0156180) in view of Kumar et al (US 2007/0189005), Arthur et al (US 2008/0208762) and Labrou et al (US 2006/0206709) and further in view of Fiatal (US 8,107,921)
Slavin in view of Kumar, Arthur and Labrou teaches as above.
Regarding claim 24 –
Fiatal teaches generating a secret token based upon the user authentication token. (col 17 In 25-35).
It would be obvious to one of ordinary skill in the art to combine Slavin, Kumar and Arthur, with Labrou and Fiatal in order to obtain greater security in digital transactions management.
Regarding claim 25 –
Fiatal teaches generating, by the mobile payment application, a secret token. (col 17 In 25-35).
Regarding claim 26 –
Fiatal teaches that the mobile communication device comprises a mobile payment application, (col 17 In 25-35) and wherein the method further comprises:
providing, by the mobile payment application, the generated secret token to a secure memory in the mobile communication device. (col 17 In 25-35).
Labrou teaches generating, by the mobile payment application, a secret token; (par 51) and
wherein the mobile payment application provides the application authentication element and receives the user authentication token (par 11-12, 51).
Regarding claim 27 –
Labrou teaches comparing, by the mobile communication device, the generated secret token with a secret reference token. (par 51).
Regarding claim 28 –
Fiatal teaches determining that the generated secret token and the secret reference token match. (col 17 In 25-35)
Arthur teaches generating an approval message. (par 74).
Regarding claim 29 –
Arthur discloses transmitting, by the mobile communication device the approval message to an access device. (par 74)
Regarding claim 30 –
Arthur discloses that the mobile communication device and the access device communicate via NFC. (par 7, 46, 48, 71).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711.  The examiner can normally be reached on 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685